Citation Nr: 0521488	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  00-03 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for neuropathy, however 
diagnosed. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL


Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for peripheral neuropathy, including as 
a result of exposure to herbicide agents while serving in the 
Republic of Vietnam.  In August 2000, the Board remanded the 
appeal to provide the veteran with a requested hearing.  In 
May 2001, the veteran and his wife testified at a video 
hearing before the undersigned.   In July 2001, the Board 
remanded the appeal to, among other things, provide the 
veteran with notice of the Veterans Claims Assistance Act of 
2000.  In June 2003, the veteran once again testified at a 
video hearing before the undersigned.  In December 2003, the 
Board again remanded the veteran's appeal for further 
evidentiary development.  

The Board acknowledges that prior remands styled the issue as 
entitlement to service connection for peripheral neuropathy.  
In light, however, of the totality of the evidence, the 
argument presented, and the decision below the Board finds 
that a broader issue has been presented.  Accordingly, the 
issue has been restyled to reflect that larger question. 

In addition to the issue cited on the cover page of this 
decision, the Board notes for the third time that in a May 
2001 statement in support of claim the veteran raised issues 
of entitlement to service connection for knee and lung 
disabilities.  These issues have not been developed for 
appellate review and are not intertwined with the issue on 
appeal.  Accordingly, the RO is directed to undertake 
appropriate action at once to adjudicate these claims.




FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, 
sensorimotor neuropathy is due to military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, 
sensorimotor neuropathy was incurred during military service.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, in written statements to VA as well as at his 
personal hearings, reports that he suffers from neuropathy 
due to his exposure to herbicides while serving with the 
315th Air Commando Wing in the Republic of Vietnam as a Load 
Master.  It is requested that the veteran be afforded the 
benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

When adjudicating claims of entitlement to service connection 
due to alleged herbicide (including Agent Orange) exposure, 
VA must consider both direct service connection under 
38 C.F.R. § 3.303 and presumptive service connection under 
38 C.F.R. § 3.307 for the disorders enumerated at 38 C.F.R. 
§ 3.309(e) for herbicide exposure.

With regard to herbicide exposure, VA laws and regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.  For these Vietnam war veterans 
diseases associated with exposure to certain herbicide agents 
will be presumed to have been incurred in service even though 
there is no evidence of that disease during the period of 
service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Initially, the Board will address direct service incurrence.  
In this regard, the first question that Board must answer is 
whether the claimant is a Vietnam War Era veteran as this 
term is defined by 38 C.F.R. § 3.307.  

The veteran reports that he served with the 315th Air 
Commando Wing in the Republic of Vietnam as a Load Master.  
His DD Form 214 shows that his awards includes the Vietnam 
Campaign Medal and the Vietnam Service Medal.  The record 
also includes orders dated in December 1968 assigning him to 
the 315th Air Commando Wing.  

VA's research of the history of the 315th Air Commando Wing 
reveals that it was stationed in the Republic of Vietnam in 
December 1968 and that Wing units were assigned to Operation 
Ranch Hand.  Operation Ranch Hand units were responsible for 
the aerial spraying of herbicides in Vietnam from 1962 to 
1971.  See Michael E. Haas, AIR COMMANDO! - 1950-1975: 
TWENTY-FIVE YEARS AT THE TIP OF THE SPEAR (USAF Special 
Operations Command, 1995).  Accordingly, the Board finds that 
the appellant is served in the Republic of Vietnam during the 
war, and there is a presumption that he was exposed to 
herbicides while serving in country.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  

With respect to whether the appellant has a disease directly 
due to herbicide exposure, the Board notes that the June 2002 
VA examiner, after diagnosing the veteran with sensorimotor 
polyneuropathy, opined that "[t]he possibility of a toxic 
neuropathy cannot be excluded."  Thereafter, in May 2004 
Edward L. Hogan, M.D., a professor of neurology at the 
Medical University of South Carolina, opined that the veteran 
"manifests the changes of a sensorimotor polyneuropathy of a 
moderate degree.  It most likely is toxic in origin, and I 
would rate the likelihood as more than a 50/50 chance.  The 
exposure to insecticide and Agent Orange is likely 
responsible, occurring during his active military duty 
including service in Viet Nam." 

Accordingly, while VA examiners in October 2004 and April 
2005 provided contrary opinions, indeed one examiner 
questioned whether the appellant currently suffered from 
peripheral neuropathy, the Board finds that the evidence is 
at least in equipoise on the question of entitlement to 
service connection for a sensorimotor neuropathy.  
Accordingly, after resolving reasonable doubt in the 
veteran's favor, the Board concludes that service connection 
for sensorimotor neuropathy is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  

The appeal is allowed.

As this decision is a grant of the benefit sought on appeal, 
a discussion of the Veterans Claims Assistance Act of 2000 
and the effect it had on the veteran's claim is not needed. 


ORDER

Service connection for sensorimotor neuropathy is granted.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


